902 F.2d 1006
284 U.S.App.D.C. 180
PUBLIC UTILITIES COMMISSION OF THE STATE OF CALIFORNIA, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.and Consolidated Case No. 88-1572
Nos. 88-1530, 88-1572.
United States Court of Appeals,District of Columbia Circuit.
May 10, 1990.

Prior report:  D.C.Cir., 894 F.2d 1372.
Before MIKVA, WILLIAMS and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petitions for rehearing of the Public Utilities Commission of the State of California and the Federal Energy Regulatory Commission it is


2
ORDERED, by the Court, that the petitions are denied.


3
Circuit Judge MIKVA would grant the petitions for rehearing.


4
A statement of Circuit Judges STEPHEN F. WILLIAMS and D.H. GINSBURG is attached.


5
Statement of STEPHEN F. WILLIAMS and D.H. GINSBURG, Circuit Judges:


6
On petition for rehearing California asserts that El Paso's rate base contains investments that do not relate to transmission.  This does not change the analysis.  Whatever is contained in El Paso's current rate base, the deferred tax reserve fund is not connected to it in any way.  Deducting the fund from the rate base thus violates the Commission's own regulations, which require such a relation before there can be a rate base adjustment.  See 894 F.2d 1372, 1380 (D.C.Cir.1990).